DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/349,759, filed on 05/14/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24-43 requires a light detecting device, which is not disclosed by the disclosure of the instant application, or the parent application 16/349,759 from which instant application depends from.  Instant application and the parent application 16/349,759 discloses an imaging device (see claims 1-23 that are currently canceled) but having the same structural limitation as the instant claims 24-43.  Therefore, for the examination purpose, if the prior art device has the same structural limitation as the instant claim, it would be interpreted to read on instant light detecting device. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 38 recites the limitation "the first organic semiconductor material" in line 1 (preamble).  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the dependency from claim 24 to claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24-31, 33-35, 37-40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US 2014/0124756 A1).
Regarding claim 24, Yokoyama discloses an electroluminescent device (organic light emitting device as shown in figure 7) comprising: 
a first electrode (anode 2); 
a second electrode (cathode 8); 
a luminous layer (5), which is capable of functioning as a photoelectric conversion layer disposed between the first electrode (2) and the second electrode (8); and 
a hole injection layer (3) or hole transporting layer (4) made of an indolocarbazole derivative (see abstract, [0026], [0027], [0032], [0040], [0041] and [0092] that 
Although Yokoyama does not explicitly disclose the device is a light detecting device, examiner notes that there is no structural and material difference between the claimed device and that of Yokoyama, and thus the device of Yokoyama must be capable of using as a light detecting device.  
Alternatively, the recitation “light detecting device” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claims 25-28, Yokoyama further discloses that the photoelectric conversion layer (5) comprises a first organic semiconductor material such as anthracene derivative or pyrene derivative ([0120] as in the case of the instant application (see [0015] of instant specification).  Therefore, first organic semiconductor material inherently or implicitly have (a) highest occupied molecular orbital level or a work function, the highest occupied molecular orbital level of the first organic semiconductor being shallowest highest occupied molecular orbital level in the photoelectric conversion layer or the work function of the first organic 
Regarding claim 29, Yokoyama further discloses that the indolocarbazole derivative of disclosed formula (1) ([0027-0031]) reads on instant claimed formula (1). 

    PNG
    media_image1.png
    359
    460
    media_image1.png
    Greyscale

The above formula reads on instant claimed formula (1) with R5 being aryl group (A in formula) ([0029]), and R1-R4 and R6-R10 each comprising for example hydrogen ([0031]).
Regarding claim 30, Yokoyama further discloses that the indolocarbazole derivative is chemical 18 (or compound 13 on page 8), which reads on instant claimed formula 101.
Regarding claim 31, Yokoyama further discloses that the indolocarbazole derivative is chemical 58 (or compound 53 on page 18), which reads on instant claimed formula 116.
Regarding claim 33, Yokoyama further discloses that an indolocarbazole skeleton of the indolocarbazole derivative has intramolecular symmetry and a 5-membered pyrrole ring (each of 
Regarding claims 34 and 35, Yokoyama further discloses that the indolocarbazole derivative is chemical 18 (or compound 13 on page 8), which is same as instant claimed formula 101 (instant claim 30), or that the indolocarbazole derivative is chemical 58 (or compound 53 on page 18), which is same as on instant claimed formula 116 (claim 31).  Since the compound is same as the instant claimed compound, (a) a mother skeleton of the indolocarbazole derivative must have a large size and must have no molecular rotation when heat, light and voltage are applied to the mother skeleton, as in the case of the instant application, and (b) the mother skeleton of the indolocarbazole derivative must have no molecular rotation when heat, light and voltage are applied simultaneously to the mother skeleton as in the case of the instant application.
Regarding claim 37, Yokoyama further discloses that first electrode (2) is made of indium-tin-oxide ([0176]).
Regarding claims 38 and 39, Yokoyama further discloses a hole transporting layer (4) adjacent to the photoelectric conversion layer (5) (see fig. 7), and thus adjacent to the first organic semiconductor material, wherein the hole transporting layer (4) is made of a first semiconductor material selected from benzidine compounds ([0102-0106]).
Regarding claim 40, Yokoyama further discloses that the photoelectric conversion layer (5) is made of at two or more kinds of luminous materials ([0123]) selected from anthracene derivative and pyrene derivative ([0120]).
Regarding claim 42, Yokoyama further discloses an electron transporting layer (6) made of Alq3, which is a quinoline compound, disposed between the photoelectric conversion layer (5) .  

Claim 24, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2006/0063037 A1).
Regarding claim 24, Kim discloses an electroluminescent device (organic light emitting device as shown in figure 4) ([0064]) comprising: 
a first electrode (anode 102) ([0064]); 
a second electrode (cathode 107) ([0064]); 
a light emitting layer (105), which is capable of functioning as a photoelectric conversion layer disposed between the first electrode (102) and the second electrode (107); and 
a hole injection layer (103) or hole transporting layer (104) made of an indolocarbazole derivative ([0064]) (see also compound with formula 2-9 on page 7), and thus read on instant claimed buffer layer, wherein the first buffer layer (103 or 104) being disposed between the first electrode (102) and the photoelectric conversion layer (105) (see figure 4 for configuration).  
Although Kim does not explicitly disclose the device is a light detecting device, examiner notes that there is no structural and material difference between the claimed device and that of Kim, and thus the device of Kim must be capable of using as a light detecting device.  
Alternatively, the recitation “light detecting device” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 29, Kim further discloses that the indolocarbazole derivative is represented by formula 2-9 (page 7) which is same as claimed compound 148 (claim 32), and reads on instant claimed formula (8) with each of R73-R84 being hydrogen, and each of Ar16-Ar18 being an aryl group.
Regarding claim 32, Kim further discloses that the formula is represented by formula 148 (see formula 2-9 on page 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2014/0124756 A1) as applied to claim 24 above, and further in view of Uchida (US 2004/0061121 A1).
Regarding claim 36, Applicant is directed above for complete discussion of Yokoyama with respect to claim 24, which is incorporated herein.  Yokoyama further discloses second electrode (8) is made of aluminum ([0176]). However, Yokoyama does not explicitly disclose that the second electrode is made of indium-zinc-oxide or IZO.
Uchida discloses Al and IZO are art-recognized equivalent materials ([0060]) that can be used to form cathode of an electroluminescent device.  
Thus, it would have been obvious to one skilled in the art at the time of the invention to have used IZO as taught by Uchida instead of Al to form the cathode of Yokoyama because substituting equivalents known for the same purpose is obvious (MPEP §2144.06).  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2014/0124756 A1) as applied to claim 24 above, and further in view of Hirosawa (US 2016/0336526 A1).
Regarding claim 41, Applicant is directed above for complete discussion of Yokoyama with respect to claim 24, which is incorporated herein.  Yokoyama further discloses that the photoelectric conversion layer comprises a host material and a dopant material ([0121]).  
 However, Yokoyama does not explicitly disclose that the photoelectric conversion layer comprises at least one materials selected from the group consisting of crystalline silicon, amorphous silicon, microcrystalline silicon, crystalline selenium, amorphous selenium, and compound semiconductors such as chalcopyrite compounds such as CIGS (CuInGaSe), CIS (CuInSe2), CuInS2, CuAlS2, CuAlSe2, CuGaS2, CuGaSe2, AgAIS2, AgAlSe2, AginS2 and AglnSe2, or group III-V compounds such as GaAs, InP, Al GaAs, InGaP, AlGalnP and InGaAsP, and CdSe, CdS, lmSe3, In2S3, BhSe3, BhS3, ZnSe, ZnS, PbSe, PbS, and quantum dots formed of these materials.
Hirosawa is directed to an electroluminescent device wherein quantum dots are PbS, InP, GaAs or CdSe ([0097]) are used as dopant in the luminous or electroluminescent layer ([0090-0096]) such that the device has high durability ([0021]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the PbS, InP, GaAs or CdSe quantum dot dopant as taught Hirosawa in the luminous layer of Yokoyama such that the device has high durability, as shown by Hirosawa.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura (WO 2015/079660 A1) in view of Yokoyama et al. (US 2014/0124756 A1). 
Regarding claim 43, Takemura discloses an electronic apparatus (100) (fig. 11) ([0096]) comprising a lens (101), a signal processing circuitry (103) and an imaging device (102) ([0096]).  However, Takemura does not disclose the imaging device comprising a first electrode; a second electrode; a photoelectric conversion layer disposed between the first electrode and the second electrode; and a first buffer layer comprising an indolocarbazole derivative, the first buffer layer being disposed between the first electrode and the photoelectric conversion layer.
Yokoyama discloses an apparatus comprising an electroluminescent device (organic light emitting device as shown in figure 7) comprising: 
a first electrode (anode 2); 
a second electrode (cathode 8); 
a luminous layer (5), which is capable of functioning as a photoelectric conversion layer disposed between the first electrode (2) and the second electrode (8); and 
a hole injection layer (3) or hole transporting layer (4) made of an indolocarbazole derivative (see abstract, [0026], [0027], [0032], [0040], [0041] and [0092] that discloses hole injection or transporting material comprises an indolocarbazole compound) (see also compound 13 - [0089]), and thus read on instant claimed buffer layer, wherein the first buffer layer (3 or 4) being disposed between the first electrode (2) and the photoelectric conversion layer (5) (see figure 7 for configuration).  

Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the imaging device of Yokomura in the apparatus of Takemura because the device of Yokomura possesses high efficiency and high durability ([0024-0025]).

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/GOLAM MOWLA/Primary Examiner, Art Unit 1721